          Case 2:19-cv-00966-APG-NJK Document 32 Filed 12/10/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 DAVON LYONS,                                           Case No.: 2:19-cv-00966-APG-NJK

 4          Petitioner,                                Order Granting Unopposed Motion for
                                                              Enlargement of Time
 5 v.
                                                                     [ECF No. 31]
 6 WARDEN BRIAN WILLIAMS, et al.,

 7          Respondents.

 8         Respondents have filed an unopposed motion for enlargement of time (fourth request)

 9 (ECF No. 31), asking for additional time to file a response to the second amended petition. I find

10 good cause exists to grant the motion.

11         IT IS THEREFORE ORDERED that respondents' unopposed motion for enlargement of

12 time (fourth request) (ECF No. 31) is GRANTED. Respondents will have up to and including

13 January 8, 2021, to file a response to the second amended petition.

14         DATED: December 10, 2020

15

16
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
